DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on April 26, 2022, claims 1-20 are currently pending for examination. 

Information Disclosure Statement
The document C46 in the IDS filed on 4/26/2022 has not been considered because the date of publication for that NPL is not provided.
 
Claim Objections
Claims 8 and 17 are objected to because of the following informalities: Claims 8 and 17 recite "the article of PPE" which is supposed to be “the article of FPPPE” for consistency. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9, 17, 19, 20, 29-33, 37, 45, 47 and 48 of U.S. Patent No. 9,998,804 (reference application) respectively in view of Buckman et al. (US 20040183283 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming the same subject matter of “an article of fall protection personal protective equipment (FPPPE) having at least one sensor configured to generate usage data, a communication component that receives the usage data from the at least one sensor of the article of FPPPE; a memory configured to store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of FPPPE of a same type as the article of FPPPE; and one or more computer processors configured to: detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature.”
Claims of U.S. Patent No. 9,998,804 does not explicitly disclose the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter. However, Buckman teaches the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter (para 10, The garment, or added elements, further includes sensors, or a plurality of sensors, that detect the orientation of the body or torso, the acceleration, the velocity, the rotation and the position of the garment or person or the forces acting on the garment itself. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buckman as a known sensors in the base process of fall detection with the predictable result of providing protection to the user.

Reference application claim 1 and 20 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 5 corresponds to instant claim 5, 
reference application claim 17 corresponds to instant claim 6, 
reference application claim 19 corresponds to instant claim 7, 
reference application claim 9 corresponds to instant claim 8, 
reference application claim 29 and 48 corresponds to instant claim 9,
reference application claim 30 corresponds to instant claim 10,
reference application claim 31 corresponds to instant claim 11,
reference application claim 32 corresponds to instant claim 12, 
reference application claim 33 corresponds to instant claim 13, 
 reference application claim 45 corresponds to instant claim 14,
 reference application claim 47 corresponds to instant claim 15,
reference application claim 37 corresponds to instant claim 16,
reference application claim 1 and 20 corresponds to instant claim 17,
reference application claim 2 corresponds to instant claim 18,
reference application claim 3 corresponds to instant claim 19,
reference application claim 4 corresponds to instant claim 20.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 14, 16, 17, 26-29, 31, 39, 41, 42 of U.S. Patent No. 10,542,332 (reference application) respectively in view of Buckman et al. (US 20040183283 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming the same subject matter of “an article of fall protection personal protective equipment (FPPPE) having at least one sensor configured to generate usage data, a communication component that receives the usage data from the at least one sensor of the article of FPPPE; a memory configured to store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of FPPPE of a same type as the article of FPPPE; and one or more computer processors configured to: detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature.”
Claims of U.S. Patent No. 10,542,332 does not explicitly disclose the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter. However, Buckman teaches the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter (para 10, The garment, or added elements, further includes sensors, or a plurality of sensors, that detect the orientation of the body or torso, the acceleration, the velocity, the rotation and the position of the garment or person or the forces acting on the garment itself. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buckman as a known sensors in the base process of fall detection with the predictable result of providing protection to the user.

Reference application claim 1 and 17 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claims 2-3, 
reference application claim 3 corresponds to instant claim 4, 
reference application claim 4 corresponds to instant claim 5, 
reference application claim 14 corresponds to instant claim 6, 
reference application claim 16 corresponds to instant claim 7, 
reference application claim 6 corresponds to instant claim 8, 
reference application claim 26 and 42 corresponds to instant claim 9,
reference application claim 27 corresponds to instant claims 10-11,
reference application claim 28 corresponds to instant claim 12, 
reference application claim 29 corresponds to instant claim 13, 
 reference application claim 39 corresponds to instant claim 14,
 reference application claim 41 corresponds to instant claim 15,
reference application claim 31 corresponds to instant claim 16,
reference application claim 1 and 17 corresponds to instant claim 17,
reference application claim 2 corresponds to instant claim 18,
reference application claim 2 corresponds to instant claim 19,
reference application claim 3 corresponds to instant claim 20.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,598 (reference application) respectively in view of Buckman et al. (US 20040183283 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are claiming the same subject matter of “an article of fall protection personal protective equipment (FPPPE) having at least one sensor configured to generate usage data, a communication component that receives the usage data from the at least one sensor of the article of FPPPE; a memory configured to store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of FPPPE of a same type as the article of FPPPE; and one or more computer processors configured to: detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature.”
Claims of U.S. Patent No. 11,343,598 does not explicitly disclose the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter. However, Buckman teaches the at least one sensor being of a type selected from the following group of sensors: extension sensor, tension sensor, accelerometer, location sensor, position sensor, and altimeter (para 10, The garment, or added elements, further includes sensors, or a plurality of sensors, that detect the orientation of the body or torso, the acceleration, the velocity, the rotation and the position of the garment or person or the forces acting on the garment itself. ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buckman as a known sensors in the base process of fall detection with the predictable result of providing protection to the user.

Reference application claim 1 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 5 corresponds to instant claim 5, 
reference application claim 6 corresponds to instant claim 6, 
reference application claim 7 corresponds to instant claim 7, 
reference application claim 8 corresponds to instant claim 8, 
reference application claim 9 corresponds to instant claim 9,
reference application claim 10 corresponds to instant claim 10,
reference application claim 11 corresponds to instant claim 11,
reference application claim 12 corresponds to instant claim 12, 
reference application claim 13 corresponds to instant claim 13, 
 reference application claim 14 corresponds to instant claim 14,
 reference application claim 15 corresponds to instant claim 15,
reference application claim 16 corresponds to instant claim 16,
reference application claim 17 corresponds to instant claim 17,
reference application claim 18 corresponds to instant claim 18,
reference application claim 19 corresponds to instant claim 19,
reference application claim 20 corresponds to instant claim 20.

Allowable Subject Matter
Claims 1-20 would be allowable for similar reasons in the parent case if they overcome the double patenting rejections and the claim objections set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687